DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/16/2022 has been entered. As directed by the amendment: claims 1, 20, 23 and 24 are amended. Claims 27 – 29 are previously withdrawn.  Thus, claims 1 – 26 are currently pending. Applicant’s Remarks/Arguments dated 06/16/2022 are fully considered and the following Final Rejection is made herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by DePiano et al. (US 2016/0345633 A1), herein after called DePiano.
Regarding claim 1, DePiano discloses a folded heater of an electronic vaping device (folded heater 1008, FIG. 27) comprising: a first plurality of U-shaped segments (1022b, see annotated FIG. 27) arranged in a first direction (arranged from left to right (a first direction), see annotated FIG.27)and defining a first side of the heater (the u-shaped segments 1022b define a lower side1026 (a first side) heater 1008,annoatatded  FIG.27), the first side being planar (the lower side 1026 is planar, annotated  FIG. 27); a second plurality of U-shaped segments (1022a, annotated FIG.27) arranged in the first direction (arranged from left to right (in the first direction), annotated FIG.27) and defining a second side of the heater (the u-shaped segments 1022a define an upper side 1024 (a second side) of heater 1008, annotated  FIG.27), the second side being planar and being parallel to the first side (the upper side1024 and the lower side1026 are planar and parallel, see annotated FIG. 27); a first lead portion (1016, annotated FIG.27); and a second lead portion (1018, annotated FIG.27), the first plurality of U-shaped segments (1022b, annotated FIG.27), the second plurality of U-shaped segments (1022a,annoataed  FIg.27), the first lead portion(1016),  and the second lead portion (1018) being a single integral member (all of the first and  second plurality of u-shaped segments (1022a, 1022b) and the first and second lead portions (1016,1018) are a continuous single heating element 1008, see annotated FIG.27), the first lead portion and the second lead portion being on the second side (first lead portion 1016 and second lead potion 1018 are on the upper side 1024, see annotated  FIG.27) and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments (first lead portion 1016 and second lead potion 1018 are arranged in the first direction (from left to right) parallel to 1022a and 1022b, see annotated FIG. 27)), the first lead portion and the second lead portion each connected to at least one of the second plurality of U-shaped segments ( first lead portion 1016 and second lead portion 1018  are connected to 1022a (second plurality of u -shaped segments), see annotated FIG.27) and arranged in a same plane as the second plurality of U-shaped segments (the first and second lead portions (1016 and 1018) are arranged in the same plane as the second plurality of u-shaped segments 1022a, (see annotated FIG. 27)).  

    PNG
    media_image1.png
    530
    837
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2– 3, 5 – 7, 16 and 18 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano (FIG.27) in view of DePiano (FIG.28).
Regarding claim 2, DePiano discloses the folded heater of claim 1 (FIG. 27).
DePiano’ s FIG.27 does not teach that at least one of the first plurality of U-shaped segments is connected to at least one of the second plurality of U-shaped segments by one of a third pluralities of U-shaped segments.
 However, DePiano (FIG.28 annotated here) teaches that at least one of the first plurality of U-shaped segments is connected to at least one of the second plurality of U-shaped segments by one of a third plurality of U-shaped segments (the first plurality of u- shaped segments and the second plurality of u-shaped segments are connected by interconnecting u-shaped segments (a third plurality of U-shaped segments) traversing between the first plurality of U-shaped segments and the second plurality of U-shaped segments along the longitudinal axis 1020, DePiano, (enclosed FIG. 28)).  
	
    PNG
    media_image2.png
    478
    702
    media_image2.png
    Greyscale

	
The planar interconnected loops of the two sides (1022) of FIG. 27 are bent to partially wrap around conforming to a liquid transport, as shown in FIG.28, such that the liquid transport to be heated can be retained thereon by the heating elements (00142 - 0144).
Therefore, it would have been obvious for one of ordinary skill in the art to bend the planar interconnections of FIG.27 to the shape of FIG.28 in order to partially wrap the heating elements around the liquid transport and conform the heating elements to retain the liquid transport thereon to be heated. Further, bending the planar interconnected loops of FIG. 27 into the bent shape of FIG.28 is a matter of design choice which a person of ordinary skill in the art would have found obvious, MPEP (2144.04. IV (B).
Regarding claim 3, DePiano  teaches the folded heater of claim 2, wherein each of the third plurality of U-shaped segments includes a folded portion (any U-shape segment inherently has a folded portion), the third plurality of U- shaped segments extending in a second direction, the second direction being perpendicular to the first direction (each of the third plurality of u-shaped segments traversing  the longitudinal axis 1020 extend in a perpendicular second direction to the first direction (along each side of the longitudinal axis), DePiano, (annotated FIG. 28 )).  
Regarding claim 5, DePiano teaches the folded heater of claim 3, wherein each of the first plurality of U- shaped segments, each of the second plurality of U-shaped segments, and each of the third plurality of U-shaped segment includes at least one side and a tip (any U- shaped segment inherently has at least one side (leg) and a tip (apex of the U-shape curve), as such, the first and the second and the third plurality of u-shape segments have at least one side (leg)  and a tip 1038), DePiano, (annotated  FIG. 28)).  
Regarding claim 6, DePiano teaches the folded heater of claim 5, wherein each of the tips has at least one of a rounded shape, a rectangular shape, a square shape, and a triangular shape (each of the tips (1038) are u shaped DePiano, (annotated FIG. 28))
Regarding claim 7, DePiano teaches the folded heater of claim 5, wherein a width of each of the tips of the first plurality of U-shaped segments, the second plurality of U-shaped segments, and the third plurality of U-shaped segments is greater than a width of each of the sides of the at least one of the first plurality of U-shaped segments, the second plurality of U- shaped segments, and the third plurality of U-shaped segments (width of the first, second and third tips is greater than the width of each of the first, second and third sides of the u-shaped segments, DePiano, (enclosed FIG. 28 here)).  

    PNG
    media_image3.png
    240
    456
    media_image3.png
    Greyscale


Regarding claim 16, DePiano teaches the folded heater of claim 1, wherein the folded heater is formed of Nichrome (the heating element 1008 is made from Nichrome, DePiano, (0133)).  
Regarding claim 18, DePiano teaches the folded heater of claim 1, wherein the first plurality of U-shaped segments are in a first plane and the second plurality of U-shaped segments are in a second plane, the second plane being different from the first plane (the first plurality of U- shaped segments and the second plurality of U- shaped segments are on different planes on each side of the longitudinal axis 1020, DePiano, (FIG. 28)).  
Regarding claim 19, DePiano teaches the folded heater of claim 1, wherein each of the first plurality of U-shaped segments and each of the second plurality of U-shaped segments includes at least one side and a tip, the tip having at least one of a rounded shape, a rectangular shape, a square shaped, and a triangular shape (each of the first plurality and second plurality of the u- shaped segments include at least one side and a tip( 1038) , DePiano, (FiG.28) , any U- shape segment inherently has one side (a leg) and a tip (1038) and a u-shape tip is inherently rounded shape).
Regarding claim 20, DePiano discloses a cartridge of an electronic vaping device (a cartridge 200 of an electronic smoking article, (FIG. 2, 0067) comprising: a reservoir configured to store a pre-vapor formulation (reservoir 210 configured to hold an aerosol precursor composition, (0067, 0079, FIG.2)); a wick in fluid communication with the reservoir (a liquid transport element 226 comprising a wick in fluid communication with  the reservoir, (0060, 0071, FIG.2 and FIG.6)); a folded heater (folded heater 1008, FIG. 27), the folded heater (folded heater 1008, FIG. 27) including, a first plurality of U-shaped segments (1022b, see annotated FIG. 27) arranged in a first direction (arranged from left to right (a first direction), see annotated FIG.27)and defining a first side of the heater (the u-shaped segments 1022b define a lower side1026 (a first side) heater 1008,annoatatded  FIG.27), the first side being planar (the lower side 1026 is planar, annotated  FIG. 27); a second plurality of U-shaped segments (1022a, annotated FIG.27) arranged in the first direction (arranged from left to right (in the first direction), annotated FIG.27) and defining a second side of the heater (the u-shaped segments 1022a define an upper side 1024 (a second side) of heater 1008, annotated  FIG.27), the second side being planar and being parallel to the first side (the upper side1024 and the lower side1026 are planar and parallel, see annotated FIG. 27); a first lead portion (1016, annotated FIG.27); and a second lead portion (1018, annotated FIG.27), the first plurality of U-shaped segments (1022b, annotated FIG.27), the second plurality of U-shaped segments (1022a,annoataed  FIg.27), the first lead portion(1016),  and the second lead portion (1018) being a single integral member (all of the first and  second plurality of u-shaped segments (1022a, 1022b) and the first and second lead portions (1016,1018) are a continuous single heating element 1008, see annotated FIG.27), the first lead portion and the second lead portion being on the second side (first lead portion 1016 and second lead potion 1018 are on the upper side 1024, see annotated  FIG.27) and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments (first lead portion 1016 and second lead potion 1018 are arranged in the first direction (from left to right) parallel to 1022a and 1022b, see annotated FIG. 27)), the first lead portion and the second lead portion each connected to at least one of the second plurality of U-shaped segments ( first lead portion 1016 and second lead portion 1018  are connected to 1022a (second plurality of u -shaped segments), see annotated FIG.27) and arranged in a same plane as the second plurality of U-shaped segments (the first and second lead portions (1016 and 1018) are arranged in the same plane as the second plurality of u-shaped segments 1022a, (see annotated FIG. 27)).  
DePiano’ s folded heater of FIG.27 does not teach partially surrounding a portion of the wick.
However, DePiano other embodiments teaches the heating elements 1008 in a fully bent configuration (see FIG.28) wherein the heating elements 1008 can be wrapped around a liquid transport element comprising a wick (0072, 0143, FIG.6, FIG.28).
The planar interconnected loops of the two sides (1022) of FIG. 27 are bent to partially wrap around conforming to a liquid transport, as shown in FIG.28, such that the liquid transport to be heated can be retained thereon by the heating elements (00142 - 0144).
Therefore, it would have been obvious for one of ordinary skill in the art to bend the planar interconnections of FIG.27 to the shape of FIG.28 in order to partially wrap the heating elements around the liquid transport and conform the heating elements to retain the liquid transport thereon to be heated. Further, bending the planar interconnected loops of FIG. 27 into the bent shape of FIG.28 is a matter of design choice which a person of ordinary skill in the art would have found obvious, MPEP (2144.04. IV (B).
Regarding claim 21, DePiano teaches the cartridge of claim 20, wherein the first plurality of U-shaped segments are in a first plane and the second plurality of U-shaped segments are in a second plane, the second plane being different from the first plane (the first plurality of U- shaped segments and the second plurality of U- shaped segments are on different planes on each side of the longitudinal axis 1020, DePiano, (FIG. 28)).  
Regarding claim 22, the cartridge of claim 20, wherein at least one of the first plurality of U-shaped segments is connected to at least one of the second plurality of U-shaped segments by one of a third plurality of U-shaped segments (the first plurality of u-shaped segments and the second plurality of u-shaped segments are connected by interconnection loops 1022 traversing between the first side and the second side (a third plurality of u-shaped segments)along the longitudinal axis 1016, (FIG. 28)), each of the third plurality of U-shaped segments including a folded portion (the interconnection loos 1022 have folded portions along the longitudinal axis 1020, DePiano, (FIG .28)).  
Regarding claim 23,  DePiano discloses an electronic vaping device (an electronic smoking article 100, (0052, 0054, FIG.1)) comprising: a reservoir configured to store a pre-vapor formulation (reservoir 210 configured to hold an aerosol precursor composition, (0067, 0079, FIG. 2)); a wick in fluid communication with the reservoir (a liquid transport element 226 comprising a wick in fluid communication with  the reservoir, (0060, 0071, FIG.2 and FIG.6) and a folded heater (folded heating elements (1008), FIG.27), the folded heater (folded heater 1008, FIG. 27) including, a first plurality of U-shaped segments (1022b, see annotated FIG. 27) arranged in a first direction (arranged from left to right (a first direction), see annotated FIG.27)and defining a first side of the heater (the u-shaped segments 1022b define a lower side1026 (a first side) heater 1008,annoatatded  FIG.27), the first side being planar (the lower side 1026 is planar, annotated  FIG. 27); a second plurality of U-shaped segments (1022a, annotated FIG.27) arranged in the first direction (arranged from left to right (in the first direction), annotated FIG.27) and defining a second side of the heater (the u-shaped segments 1022a define an upper side 1024 (a second side) of heater 1008, annotated  FIG.27), the second side being planar and being parallel to the first side (the upper side1024 and the lower side1026 are planar and parallel, see annotated FIG. 27); a first lead portion (1016, annotated FIG.27); and a second lead portion (1018, annotated FIG.27), the first plurality of U-shaped segments (1022b, annotated FIG.27), the second plurality of U-shaped segments (1022a,annoataed  FIg.27), the first lead portion(1016),  and the second lead portion (1018) being a single integral member (all of the first and  second plurality of u-shaped segments (1022a, 1022b) and the first and second lead portions (1016,1018) are a continuous single heating element 1008, see annotated FIG.27), the first lead portion and the second lead portion being on the second side (first lead portion 1016 and second lead potion 1018 are on the upper side 1024, see annotated  FIG.27) and arranged in the first direction parallel to the first plurality of U-shaped segments and the second plurality of U-shaped segments (first lead portion 1016 and second lead potion 1018 are arranged in the first direction (from left to right) parallel to 1022a and 1022b, see annotated FIG. 27)), the first lead portion and the second lead portion each connected to at least one of the second plurality of U-shaped segments ( first lead portion 1016 and second lead portion 1018  are connected to 1022a (second plurality of u -shaped segments), see annotated FIG.27) and arranged in a same plane as the second plurality of U-shaped segments (the first and second lead portions (1016 and 1018) are arranged in the same plane as the second plurality of u-shaped segments 1022a, (see annotated FIG. 27)).   
DePiano’ s folded heater of FIG.27 does not teach partially surrounding a portion of the wick.
However, DePiano other embodiments teaches the heating elements 1008 in a fully bent configuration (see FIG.28) wherein the heating elements 1008 can be wrapped around a liquid transport element comprising a wick (0072, 0143, FIG.6, FIG.28).
The planar interconnected loops of the two sides (1022) of FIG. 27 are bent to partially wrap around conforming to a liquid transport, as shown in FIG.28, such that the liquid transport to be heated can be retained thereon by the heating elements (00142 - 0144).
Therefore, it would have been obvious for one of ordinary skill in the art to bend the planar interconnections of FIG.27 to the shape of FIG.28 in order to partially wrap the heating elements around the liquid transport and conform the heating elements to retain the liquid transport thereon to be heated. Further, bending the planar interconnected loops of FIG. 27 into the bent shape of FIG.28 is a matter of design choice which a person of ordinary skill in the art would have found obvious, MPEP (2144.04. IV (B).

Regarding claim 24, DePiano discloses a folded heater (folded heater 1008, FIG. 27 )) comprising: a first plurality of U-shaped portions extending in a first direction (a first plurality of u-shaped segments are arranged in a first direction, (FIG. 27 )), each of a number of the first plurality of U-shaped portions having a first leg and a second leg (first leg and second leg, see (Fig. 27), further, any U shaped segment inherently has a first leg and  a second leg), the first leg connected a second leg of a previous one of the first plurality of U-shaped portions by one of the first plurality of U-shaped portions by one of a second plurality of U-shaped portions, the second leg connected to a subsequent leg by one of a third plurality of U-shaped portion(as shown in FIG. 27, the first leg connects to a second leg of the previous u-shaped segment by one of the first plurality of the u-shape portions and by the second plurality of u- shaped sections and the second leg is connected to a subsequent leg by one of a third plurality of u-shaped segments), the first plurality of U-shaped portion forming a first side of the heater (the first plurality of u-shaped segments forming a first side, (FIG.27)), the second plurality of U-shaped portions forming a second side of the heater (the first plurality of u-shaped segments forming a first side, (FIG.27)), the first side and the second side being planar, and the first side being parallel to the second side (the upper side1024 and the lower side1026 are planar and parallel, see annotated FIG. 27 in claim 1), a first lead portion (1016, see annotated FIG.27 in claim 1); and a second lead portion(1018, see annotated FIG.27 in claim 1); the first lead portion and the second lead portion each connected to at least one of the second plurality of U-shaped portions  ( first lead portion 1016 and second lead portion 1018  are connected to 1022a (second plurality of u -shaped segments), see annotated FIG.27 in claim 1)and extending in a same plane as the second plurality of U-shaped portions (the first and second lead portions (1016 and 1018) are arranged in the same plane as the second plurality of u-shaped segments 1022a, (see annotated FIG. 27 in claim 1)).  

DePiano’ s folded heater of FIG.27 does not teach that the first plurality of U-shaped portions have U-shaped tips disposed in different planes (the first plurality of U-shaped tips disposed in different planes, (enclosed Fig. 28)),
			
    PNG
    media_image4.png
    311
    613
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in the art to bend the planar interconnections of FIG.27 to the shape of FIG.28 wherein each of the first plurality of U-shaped tips are disposed in different planes as bending the planar interconnected loops of FIG. 27 into the bent shape of FIG.28 is a matter of design choice (change of shape) a person of ordinary skill in the art would have found obvious, MPEP (2144.04. IV (B).
Regarding claim 25, DePiano teaches the folded heater of claim 24, wherein each of the first plurality of U- shaped portions is in a different plane (each of the first plurality of U-shaped portions in different plane, enclosed FIG.28).  
Regarding claim 26, DePiano teaches the folded heater of claim 24, wherein each of the second plurality of portions is in a first plane and each of the third plurality of portions is in a second plane, the first plane being different from the second plane, and the first plane and the second plane being perpendicular to each of the first plurality of U-shaped portions (the third plurality of u-shaped segments are oriented traversing the longitudinal axis 1020 extending in a perpendicular second plane to the plane of the second plurality of portions are disposed (along each side of the longitudinal axis), enclosed FIG. 28)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8 – 10, 12 – 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano in view of Liu (US 2015/0305408 A1), here in after called Liu.
Regarding claim 4, DePiano discloses the folded heater of claim 3.
DePiano is silent about the folded portion has a width ranging from 0.5 mm to 2.0 mm.
However, Liu that teaches an electronic cigarette which can effectively increase the amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the width of the sides of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). Here the width of the folded portion is at least twice the diameter of the wire which teaches the width of the folded portion to be in the range from 0.16 mm to 0.26 mm and the width of the folded portion is a result effective variable that depends on the width or the diameter of the wick it holds in void 1040, DePiano (0144).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the width of the folded portion to be in the range of 0.4mm to about 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, DePiano discloses the folded heater of claim 5.
DePiano is silent about a width of each of the tips ranges from 0.25 mm to 0.50 mm.
However, Liu that teaches an electronic cigarette which can effectively increase the amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the width of the sides of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). The width of the tips is at least twice the diameter of the wire which teaches the width of the wire to be in the range from 0.16 mm to 0.26 mm (in the range of 0.25 mm to 0.50 mm) and the width of the sides of the heater (the diameter of the heater wire) is a result effective variable as the diameter
of the wire (width of sides of the heater) increases, the resistance decreases for a specific power supplied.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the width of the sides of the heater taught by DePiano to be in the range from 0.25 mm to about 0.50 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A)
Regarding claim 9, DePiano in view of Lui teaches the folded heater of claim 8, wherein a width of each of the side ranges from 0.05 mm to 0.20 mm (the diameter of the heating wire, which equivalent to the width of the sides of the heater, ranges from 0.08 mm to 0.13 mm, Liu (0004).
Regarding claim 10, DePiano in view of Lui teaches the folded heater of claim 9, wherein the first lead portion and the second lead portion each have a width greater than the width of the side (the first lead portion 1016 and the second lead potion 1018 of the heating elements 1008 with a greater width 1028 than the width 1030 of the material defining the sides, DePiano, (0141, FIG. 27)).  
Regarding claim 12, DePiano in view of Lui teaches the folded heater of claim 8, wherein the width of the tip of the at least one of the first plurality of U-shaped segments is the same as the width of the tip of the at least one of the second plurality of U-shaped segments (the width of the first and the second tips is the same as shown here as both tips are made from the same width segment 1030 and have the same shape, DePiano, (0141, FIG. 27 and FIG. 28)).  
Regarding claim 13, DePiano in view of Lui teaches the folded heater of claim 4, wherein the tip of the at least one of the first plurality of U-shaped segments is offset from the tip of the at least one of the second plurality of U-shaped segments (the tips of the first u-shaped segments are offset from the tips of the second u-shaped segments, DePiano, (enclosed FIG. 28)).  
Regarding claim 14, DePiano disclose the folded heater of claim 1,
DePiano is silent about the first plurality of U- shaped segments is spaced apart from the second plurality of U-shaped segments by a distance ranging from 0.5 mm to 2.0 mm.
However, Liu that teaches an electronic cigarette which can effectively increase the amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the width of the sides of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). Here the space between the first pluralities of U- shaped segments and the second plurality of U-shaped segments is at least greater than twice the diameter of the heating wire ranging from 0.16 mm to 0.62 mm and the space between the first plurality of U- shaped segments and the second plurality of U-shaped segments is a result effective variable that depends on the width or the diameter of the wick it holds in void 1040, DePiano (0144).
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the space between the first plurality of U- shaped segments and the second plurality of U-shaped segments to be in the range of 0.5mm to about 2.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, DePiano discloses the folded heater of claim 1.
 	DePiano does not disclose the folded heater has a thickness ranging from 0.05 mm to 0.50 mm.  
	However, Liu that teaches an electronic cigarette which can effectively increase the
amount of smoke (0002), also teaches the diameter of the heating wire, which equivalent to the
thickness of the heater of DePiano, ranges from 0.08 mm to 0.13 mm (0004). The thickness of
the folded heater is at least twice the diameter of the wire which is in the range from 0.16 mm to
0.26 mm (in the range of 0.05 mm to 0.50 mm) and the thickness of the folded heater is a result
effective variable as the diameter of the wire (width of sides of the heater) increases, the
resistance decreases for a specific power supplied.
Therefore, it would have been obvious to one having ordinary skill in the art at the time
the invention was made to make the width of the sides of the heater taught by DePiano to be in
the range from 0.05 mm to about 0.50 mm, since it has been held that discovering an optimum
value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano in view of Lui in further view Holtz et al. (US2016/0309786 A1), herein after called Holtz.
Regarding claim 11, DePiano in view of Lui teaches the folded heater of claim 10.
DePiano in view of Lui is silent about the width of the first lead portion and the second lead portion ranges from 1.0 mm to 3.0 mm.
However, Holtz that teaches an electronic vaping device (0005), also teaches a width W20 of a first lead portion 30 and a second lead portion 40 may be between 1.0 mm and 3.0 mm, (0060).
The advantage of the lead portions to of greater width of 1.0 mm and 3.0 mm than the width of the sides is to provide a relatively larger surface area that facilitates connection of the heating elements to heater terminals such as, welding and/or other methods of coupling the heating element to the heater terminals may be employed, DePiano (0141).
Therefore, it would have been obvious for someone with ordinary skill in the art to modify the width of the first lead portion and the second lead portion to be between 1.0 mm and 3.0 mm, in order to provide a relatively larger surface area that facilitates connection of the heating elements to heater terminals.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DePiano in view of Counts et al. (UD 5, 388,594 A), herein after called Counts.
Regarding claim 15, DePiano discloses the folded heater of claim 1.
DePiano is silent about wherein the folded heater has a resistance ranging from 0.5 ohms to 5.0 ohms.
However, Counts that teaches a heater for a tobacco flavor material (abstract), also teaches the heater elements 43 should preferably have a resistance of between about 0.5 Ω and 3 Ω, between 0.8 ohms and 2.1 ohms, between 3 ohms and 5 ohms depending on the power supply design.  Counts (13:40-55).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to make the resistance of the folded heater of DePiano ranging from 0.5 ohms to 5.0 ohms, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05 II A).
Response to Arguments
Applicant’s arguments/remarks with respect to the Non-Final Rejection dated 03/16/2022 have been considered but are moot because the current/new ground of rejection do not rely on the reference Counts et al. (US 5, 388, 594 A) specifically challenged by the applicant for not teaching the amended limitation of  “the first lead portion and the second lead portion each connected to at least one of the second plurality of U-shaped segments and arranged in a same plane as the second plurality of U-shaped segments”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761